              Case 2:17-cr-00126-MCE Document 100 Filed 04/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-126 MCE
11
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           ORDER
13
     LASHAWNDRA WALKER,                                  DATE: April 16, 2020
14                                                       TIME: May 7, 2020
                                  Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16
            This case was originally set for status conference on April 16, 2020. On April 17, 2020, this
17
     Court issued General Order 617, which suspends all jury trials in the Eastern District of California
18
     scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters
19
     to a date after June 1. This and previous General Orders were entered to address public health concerns
20
     related to COVID-19. On March 20, 2020, this Court sua sponte continued the status conference to May
21
     7, 2020. (Doc. 98).
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00126-MCE Document 100 Filed 04/21/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00126-MCE Document 100 Filed 04/21/20 Page 3 of 4


 1         1.     By previous order, this matter was set for status on April 16, 2020. The Court sua sponte

 2 continued the status hearing to May 7, 2020.

 3         2.     By this stipulation, defendant now moves to continue the status conference until June 25,

 4 2020, and to exclude time between April 16, 2020, and June 25, 2020, under Local Code T4.

 5         3.     The parties agree and stipulate, and request that the Court find the following:

 6                a)      The government has represented that the discovery associated with this case

 7         includes approximately 12,000 pages, and several spreadsheets. All of this discovery has been

 8         either produced directly to counsel and/or made available for inspection and copying.

 9                b)      Counsel for defendant desires additional time to analyze documents obtained via

10         trial subpoena at defendant’s request. The defendant may be making additional requests for the

11         government to subpoena documents.

12                c)      Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                d)      The government does not object to the continuance.

16                e)      In addition to the public health concerns cited by General Order 617, and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because the defendant lives in Las Vegas, Nevada, and travel restrictions make

19         communication or travel for in-person consultation difficult at this time.

20                f)      Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of April 16, 2020 to June 25, 2020,

25         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26         because it results from a continuance granted by the Court at defendant’s request on the basis of

27         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28         of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00126-MCE Document 100 Filed 04/21/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: April 20, 2020                                  MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROGER YANG
 9                                                           ROGER YANG
                                                             Assistant United States Attorney
10

11
      Dated: April 20, 2020                                  /s/ TONI L. WHITE
12                                                           TONI L. WHITE
13                                                           Counsel for Defendant
                                                             Lashawndra Walker
14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
     Dated: April 21, 2020
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
